Case 3:20-cv-00482-LRH-WGC Document 1-2 Filed 08/24/20 Page 1 of 2




         EXHIBIT
            1
DocuSign Envelope ID: 360DB463-34C4-4AB8-9211-F0E200CB369D
                   Case 3:20-cv-00482-LRH-WGC Document 1-2 Filed 08/24/20 Page 2 of 2
                                                                                                    John P. Kristensen
                                                                                                   Jesenia A. M artinez




                                           CONSENT FORM FOR W AGE CLAIM

            Printed Name: Karen Dorio


                 MARLONESHA BECKER, individually and on behalf of all others similarly situated, Plaintiff,
                                                          vs.
              KAMY KESHMIRI, an individual; JAMY KESHMIRI, an individual; FANTASY GIRLS, LLC, a Nevada
                limited liability corporation; DOE MANAGERS 1-3; and DOES 4-100, inclusive, Defendants.
                                                     District of Nevada
                                           Case No. : 3: 19-cv-00602-LRH-W GC

            1.       I consent and agree to be represented by Kristensen LLP, Hughes Ellzey, LLP and
            Muller Law LLC and to pursue my claims of unpaid overtime and/or minimum wage and/or
            improper Tip Pooling through the lawsuit filed against my employer, Fantasy Girls, under the
            Fair Labor Standards Act and/or applicable state laws.
            2.        I intend to pursue my claim individually, unless and until the court certifies this case as
            a collective or class action. I agree to serve as the class representative if the court approves. If
            someone else serves as the class representative, then I designate the class representatives
            as my agents to make decisions on my behalf concerning the litigation, the method and
            manner of conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this lawsuit.
            3.       To the best of my knowledge, I meet the following criteria: I worked for Fantasy Girls as
            a dancer since 2014 and the present.
            4.        If my consent form is stricken or if I am for any reason not allowed to participate in this
            case, I authorize Plaintiffs’ counsel to use this Consent Form to re-file my claims in a separate
            or related action against my employer.

                                                                           8/21/2020
            (Signature) __________________________ (Date Signed) _____________________
                          Karen Dorio




        12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
